Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the page contains an apparent typographical error whereby the word “Abstract” is missing an “a”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the phrase “divalent iron in terms of Fe2O3 to the total iron in terms of Fe2O3”, which appears to be a typographical error before divalent 2O3. For the purposes of examination, the phrase will be read as if it states “divalent iron in terms of FeO to the total iron in terms of Fe2O3” unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim 3 recites the limitations t-Fe2O3 and Fe-redox, but does not define the terms within the body of claim 3. Claim 3 merely defines t-Fe2O3 as mass% of t-Fe2O3 which is self-referencing, and does not state a definition for Fe-redox. The specification states the definition of Fe-redox at Formula (I) on Page 3, lines 22-26, and t-Fe2O3 is defined at Page 7, lines 31-32. Please include the definition of these terms within the bodies of claim 3.
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US20130306900, hereinafter referred to as Shimada).
Regarding claim 1, Shimada discloses a glass sheet (see Shimada at [0154], disclosing the glass is a sheet) comprising, as represented by mass percentage based on oxides: SiO2: from 65 to 75% (see Shimada at Table 5, Example 25, disclosing an example of a glass with an SiO2 content of 70.2 mass%), Al2O3: from 0 to 20% (see Shimada at Table 5, Example 25, disclosing an example of a glass with an Al2O3 content of 3.2 mass%), MgO: from 0 to 5% (see Shimada at Table 5, 2O: from 5 to 20% (see Shimada at Table 5, Example 25, disclosing an example of a glass with an Na2O content of 14.1 mass%), K2O: from 0 to 10% (see Shimada at Table 5, Example 25, disclosing an example of a glass with a K2O content of 1.1 mass%), total iron in terms of Fe2O3: from 0.2 to 1.0% (see Shimada at Table 5, Example 25, disclosing an example of a glass with an Fe2O3 content of 0.53 mass%), and TiO2: from 0.65 to 1.5%, (see Shimada at Table 5, Example 25, disclosing an example of a glass with a TiO2 content of 0.64 mass%, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph), having a ratio (MgO/RO) of the content of MgO to RO of 0.20 or less, denoting RO as a total amount of MgO, CaO, SrO and BaO as represented by mass percentage based on oxides (see Shimada at Table 5, Example 25, disclosing an example of a glass with an MgO content of 0.3 mass%, a CaO content of 8.7 mass%, an SrO content of 0%, and a BaO content of 0%, to provide for an MgO/RO ratio of MgO/(MgO+CaO) 0.3/(0.3+8.7) = 0.033, which is within the claimed range), having a mass ratio of divalent iron in terms of Fe2O3 to the total iron in terms of Fe2O3 of from 30 to 57% (see Shimada at Table 5, Example 25, 
While Shimada does not explicitly disclose a visible light transmittance Tv_A specified in JIS R 3106 (1998) of 65% or more in terms of a 3.9-mm thickness of the glass sheet, this is a property inherent to the composition of the glass, and the instantly claimed glass is sufficiently similar to the glass of Shimada as disclosed above. Furthermore, the glass of Shimada inherently possesses this characteristic as demonstrated by Table 5, Example 25, which has a Tv calculated at 4mm of 73.1%. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
While Shimada does not explicitly disclose having a solar transmittance Te specified in ISO-9050 (2003) of 50% or less in terms of a 3.9-mm thickness of the glass sheet, this is a property inherent to the composition of the glass, and the instantly claimed glass is sufficiently similar to the glass of Shimada as disclosed above. Furthermore, the glass of Shimada inherently possesses this characteristic 
Regarding claim 2, Shimada discloses a ratio (t-Fe2O3/TiO2) of the content of the total iron in terms of Fe2O3 (t- Fe203) to the content of TiO2 as represented by mass percentage based on oxides of from 0.3 to 1.1 (see Shimada at Table 5, Example 25, disclosing an example of a glass with a total iron content of 0.53 mass% expressed in terms of Fe2O3, and a TiO2 content of 0.64 mass%, which provides a ratio of Fe2O3/TiO2 of 0.53/0.64 = 0.83, which is within the claimed range). 
Regarding claim 3, Shimada discloses wherein A represented by the following formula is from 20 to 50: A=([t-Fe2O3] xFe-redox)/[TiO2] wherein [t-Fe2O3] is the content (unit: mass%) of t-Fe2O3, and [TiO2] is the content (unit: mass%) of TiO2 (see Shimada at Table 5, Example 25, disclosing an example of a glass with a total iron content of 0.53 mass% expressed in terms of Fe2O3, and a TiO2 content of 0.64 mass%, and a Fe-redox value of 49, which provides an A value of A=(t-Fe2O3 x Fe-redox)/TiO2
Regarding claim 4, Shimada discloses from 0.1 to 2.0% of CeO2 (see Shimada at Table 5, Example 25, disclosing an example of a glass with a CeO2 content of 1.10 mass%).
Regarding claim 5, while Shimada does not explicitly disclose having a ultraviolet transmittance Tuv specified in ISO-9050 (2003) of 20% or less in terms of a 3.9-mm thickness of the glass sheet, this is a property inherent to the composition of the glass, and the instantly claimed glass is sufficiently similar to the glass of Shimada as disclosed above. Furthermore, the glass of Shimada inherently possesses this characteristic as demonstrated by Table 5, Example 25, which has a Tuv measured at 4mm of 10.4. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 6, Shimada discloses 1.0% or less of TiO2 (see Shimada at Table 5, Example 25, disclosing an example of a glass with a TiO2 content of 0.64 mass%).
Regarding claim 7, Shimada discloses having the mass ratio of the divalent iron in terms of Fe2O3 to the total iron in terms of Fe2O3 of from 45 to 57% (see Shimada at Table 5, Example 25, disclosing an example of a glass with a redox value of 49, which is within the claimed range. Examiner notes that a mass ratio of .
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over second Shimada et al. (US20140291593, hereinafter referred to as Kondo).
Regarding claim 1, a glass sheet (see Kondo at the Abstract, disclosing a glass plate. Examiner notes that a glass plate correlates to a glass sheet) comprising, as represented by mass percentage based on oxides: SiO2: from 65 to 75% (see Kondo at Table 1, Example 2, disclosing an example of a glass with an SiO2 content of 70.6 mass%), Al2O3: from 0 to 20% (see Kondo at Table 1, Example 2, disclosing an example of a glass with an Al2O3 content of 3.3 mass%), MgO: from 0 to 5% (see Kondo at Table 1, Example 2, disclosing an example of a glass with an MgO content of 0.3 mass%), CaO: from 2 to 20% (see Kondo at Table 1, Example 2, disclosing an example of a glass with a CaO content of 8.8 mass%), Na2O: from 5 to 20% (see Kondo at Table 1, Example 2, disclosing an example of a glass with an Na2O content of 14.2 mass%), K2O: from 0 to 10% (see Kondo at Table 1, Example 2, disclosing an example of a glass with a K2O content of 1.1 mass%), total iron in terms of Fe2O3: from 0.2 to 1.0% (see Kondo at Table 1, Example 2, disclosing an example of a glass with an Fe2O3 content of 0.66 mass%), and TiO2: from 0.65 to 1.5% (see Kondo at Table 1, Example 2, 2 content of 0.81 mass%), having a ratio (MgO/RO) of the content of MgO to RO of 0.20 or less, denoting RO as a total amount of MgO, CaO, SrO and BaO as represented by mass percentage based on oxides (see Kondo at Table 1, Example 2, disclosing an example of a glass with an MgO content of 0.3 mass%, a CaO content of 8.8 mass%, an SrO content of 0%, and a BaO content of 0%, to provide an MgO/RO ratio of MgO/(MgO+CaO) = 0.3/(0.3+8.8) = 0.033), having a mass ratio of divalent iron in terms of Fe2O3 to the total iron in terms of Fe2O3 of from 30 to 57% (see Kondo at [0014], disclosing the mass proportion of bivalent iron to total iron is 31-50%, which is within the claimed range), and having a dominant wavelength Dw of transmitted light specified in JIS Z 8701 (1999) of from 508 to 580 nm in terms of a 3.9-mm thickness of the glass sheet (see Kondo at Table 1, Example 2, disclosing an example of a glass which has a Dw of 552nm).
While Kondo does not explicitly disclose having a visible light transmittance Tv_A specified in JIS R 3106 (1998) of 65% or more in terms of a 3.9-mm thickness of the glass sheet, this is an inherent property which depends upon the composition, and the glass of Shimada is sufficiently similar in composition to the claimed glass. Furthermore, the glass of Shimada inherently possesses this characteristic as demonstrated by Table 1, Example 2, which has a Tv calculated at 
While Kondo does not explicitly disclose having a solar transmittance Te specified in ISO-9050 (2003) of 50% or less in terms of a 3.9-mm thickness of the glass sheet, this is an inherent property which depends upon the composition, and the glass of Shimada is sufficiently similar in composition to the claimed glass. Furthermore, the glass of Shimada inherently possesses this characteristic as demonstrated by Table 1, Example 2, which has a Te calculated at 4mm of 47.6%. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, Kondo discloses having a ratio (t-Fe2O3/TiO2) of the content of the total iron in terms of Fe2O3 (t- Fe2O3) to the content of TiO2 as represented by mass percentage based on oxides of from 0.3 to 1.1 (see Kondo at Table 1, Example 2, disclosing an example of a glass with a total iron content of 0.66 mass% expressed in terms of Fe2O3, and a TiO2 content of 0.81 mass%, which provides a ratio of Fe2O3/TiO2 of 0.66/0.81 = 0.81, which is within the claimed range). 
Regarding claim 3, Kondo discloses wherein A represented by the following formula is from 20 to 50: A=([t-Fe2O3] xFe-redox)/[TiO2] wherein [t-Fe2O3] is the content (unit: mass%) of t-Fe2O3, and [TiO2] is the content (unit: mass%) of TiO2 2O3, and a TiO2 content of 0.81 mass%, which when taking the Fe-Redox value of from 31 to 50, provides a range of A values of (0.66 x 31)/0.81 = 25.3 to (0.66 x 50)/0.81 = 40.7, all of which are within the claimed range).
Regarding claim 5, While Kondo does not explicitly disclose having a ultraviolet transmittance Tuv specified in ISO-9050 (2003) of 20% or less in terms of a 3.9-mm thickness of the glass sheet this is an inherent property which depends upon the composition, and the glass of Shimada is sufficiently similar in composition to the claimed glass. Furthermore, the glass of Shimada inherently possesses this characteristic as demonstrated by Table 1, Example 2, which has a Tuv measured at 4mm of 12.0.
Regarding claim 6, Kondo discloses 1.0% or less of TiO2 (see Kondo at Table 1, Example 2, disclosing an example of a glass with a TiO2 content of 0.81 mass%).
Regarding claim 7, Kondo discloses having the mass ratio of the divalent iron in terms of Fe2O3 to the total iron in terms of Fe2O3 of from 45 to 57% (see Kondo at [0014], disclosing the mass proportion of bivalent iron to total iron is 31-50%, which overlaps with the claimed range).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



/CAMERON K MILLER/Examiner, Art Unit 1731